Citation Nr: 1449574	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Young, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to January 1971 and had subsequent service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2011 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In statements received in August 2013 and November 2013, he requested that the hearing be rescheduled as his Representative had withdrawn from the case in June 2013, prior to certification at the Board).  His request to reschedule was granted; however, he failed (without providing) cause to appear on the rescheduled date in September 2014; and the hearing request is deemed withdrawn.  

The claim of service connection for a psychiatric disability was developed and adjudicated as limited to the diagnosis of PTSD.  Because the record shows psychiatric diagnoses other than PTSD (depressive disorder and adjustment disorder) and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2009 notice of disagreement, the Veteran advised that he had PTSD diagnosed in 2008, by P. Lossmann, a licensed clinical social worker, and has been receiving treatment ever since.  In a December 2010 statement, P. Lossmann indicated that the Veteran was her patient from September 26, 2007 through December 17, 2008 and was seen by her for two subsequent sessions in March 2009.  Records of such evaluations/treatment are not associated with the record, and are pertinent evidence that is outstanding.  They must be sought.  
The case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide releases for VA to secure for the record copies of the complete copies of all private evaluations and/or treatment he has received records from P. Lossmann, LCSW (from September 2007 to December 2008 and in March 2009), and any other providers who evaluated or treated him for psychiatric complaints since his separation from service.  The AOJ should secure for the record the complete clinical records of the Veteran's evaluations and treatment by LCSW Lossmann and any other providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should review all additional evidence and information received, and arrange for any further development suggested by such evidence (e.g., a VA examination, if indicated based on additional records received).  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

